ORDER
PER CURIAM.
Orpha and Lester Reagan, Victoria and Curtis Hookland, Nancy and David Walt, Cameron and Gerald Aulgur, Willa and Thomas Farrar, Joyce Woods, Regina and Ernest Cole, Donaldson Howard, Janet and Robert Heida, and Mary Ann and Dennis Connor (collectively referred to as Homeowners) appeal from the trial court’s judgment in favor of First Baptist Church of Ellisville (Church) granting Church’s request for a declaratory judgment and permanent injunction and dismissing Homeowners’ counterclaim with prejudice. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. Judgment affirmed in accordance with 84.16(b).